 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapitan Drilling Company, Inc.andLocal 826, In-ternationalUnionofOperatingEngineers,AFL-CIO. Case 16-CA-2927August 18, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn June 26, 1967, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions, the brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Capitan Drilling Com-pany, Inc., Odessa, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified.Delete from paragraph 2(b) that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided."TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe Representation ProceedingCHARLES W. SCHNEIDER,Trial Examiner:Upon peti-tion for certification as collective-bargaining representa-tive filedby Local 826, International Union of OperatingEngineers,AFL-CIO,herein called the Union, the Re-gionalDirector for Region 16 of the Board on July 21,'Administrative or official noticeistaken of the representationproceeding, Case 16-RC-4334. See Sec. 9(d) ofthe NationalLabor Rela-tions Act.1966, approved stipulation for certification upon consentelection, executed by the Respondent and the Union onmy 19, 1966.On August 16, 1966, an election by secret ballot wasconducted in the appropriate bargaining unit under the su-pervision of said Regional Director, in which election theUnion received a majority of the valid ballots cast. OnAugust 19, 1966, the Respondent filed timely objectionsto the election, based on alleged improper sealing of theballotboxes.On October 28, 1966, the RegionalDirector, after investigation, issued a report on chal-lenged ballots and objections to election. In this reportthe Regional Director recommended that the challengesto six ballots be sustained, and did not pass upon the tworemaining challenges, since they would not affect theresults of the election. The Regional Director also recom-mended that the objections be overruled and that theUnion be certified as bargaining representative of the em-ployees involved. Thereafter the Respondent filed withthe Board timely objections to the Regional Director's re-port. On January 19, 1967, the Board issued its Decisionand Certification of Representatives in which it foundthat the Employer's exceptions raised "no substantial ormaterial issues of fact or law which would warrant rever-sal of the Regional Director's findings and recommenda-tions." The Board further said that "In the absence of ex-ceptions, we adopt,pro forma,the Regional Director'srecommendation that 6 of the 8 challenges be sustained."Accordingly the Board adopted the Regional Director'srecommendations and certified the Union as the bargain-ing representative under the Act.The Complaint CaseOn March 15, 1967, the Union filed th6 unfair laborpractice charge involved in the instant case, in which it al-leged that commencing on or about February 7, 1967,and thereafter, Respondent refused and continues torefuse to bargain collectively with the Union.On April 18, 1967, the Regional Director issued acomplaint and notice ofhearing allegingthat the Respond-ent had committed unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act by refusing to bargainwith the Union upon request. In due course the Respond-ent filed its answer and its amended answer to the com-plaint.In its amended answer the Respondent admitted mostof the allegations of the complaint, denying only the ju-risdictionalallegations, the assertion that the Unionrepresents its employees, and the averment of unfairlabor practices. Respondent denied knowledge as to howmany votes were cast in the representation election or theoutcome of such election, on the ground that the ballotboxes were not properly sealed. This was the basis for theRespondent's objections to the election. Respondent alsostated this contention in the form of an affirmativedefense.'On or about May 2, 1967, General Counsel filed a mo-tion to strike portions of Respondent's answer to com-plaint and motion for judgment on the pleadings, contend-ing that the denials contained in the answer, in the light ofthe prior litigation, are frivolous and should be considereda sham pleading; further that all allegations of the com-plaint should be deemed true and summary judgment is-sued.On May 8, 1967, 1 issued an order directing the partiesto show cause as to whether or not the General Counsel's167 NLRB No. 18 CAPITAN DRILLING CO.145motions should be granted. On May 26, 1967, theRespondent filed an answer to the show cause order,which has been consideredRuling on Motion forJudgment on the PleadingsThe Respondent contends that judgment should not beentered against it on the pleadings for the reason that theelectionwas not properly conducted, that Respondenthas never been granted a hearing by the Board to presentits objections and cross-examine witnesses, and that it isconstitutionally entitled to such a hearing.However, it is clear that the issues as to which theRespondent urges a hearing have already been adju-dicated in the prior representation case. As to such mat-ters it is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been raised in aprior related representation proceeding.2 This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised.3The Trial Examiner has no authority to review theBoard's final disposition of the representation issues or toquestion its conclusions made on the existing record. TheRespondent is free, in exceptions to this Decision, torequest the Board to reconsider its conclusions, and in theevent of an unfavorable final order by the Board mayrequest review in an appropriate court of appeals. At thisstageof the proceedings, however absent newlydiscoveredorpreviouslyunavailableevidence, theBoard's disposition of the representation matters is thelaw of the case and binding on the Trial Examiner. Nosuch evidence is offered by the Respondent.The refusal to bargain being conceded, there are no is-sueslitigable before a Trial Examiner, and therefore nomatter requiring hearing. Accordingly, the General Coun-sel'smotion for judgment on the pleadings is grantedHowever, the General Counsel's motion to strike vanousparagraphs of the answer denying certain allegations ofthe complaint is denied. Without pleaded denials theRespondent would have no issue to contest before theBoard or the courts.Upon the record I hereby make the following furtherfindings-I.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation engaged in drillingoilwells.During the 12-month period preceding July 19,1966, it performed services valued in excess of $50,000for customers outside the State of Texas, and during thesame period of time it purchaseddirectly fromsourcesoutside theState of Texasmaterials valued in excess of$50,000 TheRespondent is engaged in commerce withinthe meaning of Section2(6) of the Act 'IITHE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees of the Employer working out of theEmployer's Odessa, Texas, facility, including em-ployees working on rigs in the following Texas Coun-tiesAndrews, Loving, Ector, Glasscock, Reeves,Crane, Culberson, Winkler, Midland, Sterling, Ward,Upton, Reagan, Irion, Tom Green, Pecos. Crockett,Schleicher, and Sutton: and Roosevelt, Lea andEddy Counties in New Mexico, including truckdrivers, helpers and yardmen at Employer's Odessa,Texas, yard, and excluding office clerical employees,drillers, shop foremen, truck foremen, guards and su-pervisors as defined in the ActOn August 16, 1966, a majority of Respondent's em-ployees in the said unit selected the Union as their collec-tive-bargaining representative in a secret-ballot electionconducted under the supervision of the Board.On January 19, 1967, the Board, after consideration ofRespondent's objections to the above-described election,certified the Union as the exclusive collective-bargainingrepresentative of the employees in the said unit.At all times since August 16, 1966, the Union by virtueof Section 9(a) of the Act, has been and is now the exclu-sive representative of all employees in the appropriateunit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment.Commencing on or about February 17, 1967, and con-tinuing to date the Union has requested and is requestingRespondent to bargain collectively with the Union as theexclusive collective-bargaining representative of Re-spondent's employees in the appropriate unitCommencing on or about February 27, 1967, and at alltimes thereafter, Respondent refused and continues torefuse to bargain collectively with the Union as suchrepresentative.By such action the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) of the Actand has interfered with, restrained, and coerced its em-2Collins& Aikman Corporation,160NLRB 1750,E-Z DaviesChevrolet,161 N LRB 1380,Metropolitan Life Insurance Companv,163NLRB No71, Macomb Pottery Company,157 NLRB 1616, enfd 376F 2d 450 (C A7),Krieger-Ragsdale & Company, Inc,159 N LRB 490,enfd 379 F 2d 517 (C A 7) SeePittsburgh Plate Glass Company vN L R B ,313 U S 146, 162, National Labor RelationsBoard Rules andRegulations and Statementsof Procedure, Series 8 revised January I,1965, Sec 102 67(f)9O K Van and Storage, Inc ,127 NLRB 1537, enfd 297 F 2d 74(C A 5) And seeAir Control Products of St Petersburg, Inc,335 F 2d245, 249 (C A 5) "If thereis nothing tohear, then a hearingis a sense-less and uselessformality " See alsoMacomb Pottery Company, supraCfUnited Stites RubberCompany, 373 F 2d 602 (C A 5)The abovefindings as to the Respondent's business and involvementin commerce are from the stipulation for certification upon consent elec-tionTheRespondent'sanswer to the complaint denies substantiallyidentical current allegations contained in the complaint Having stipulatedto jurisdiction in the representation case for the purpose of securing a con-sent election under the supervision of the Board, the Respondent is nowestopped from denying it, in the absence of valid ground No reason isstated for the present denial The issue is not pressed in the Respondent'sanswer to the order to show cause, which indicates that the Respondent'ssole objection to the certification is that the election was not properly con-ducted and it was granted no hearing 146DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in violation of Section 8(a)(I) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record in the case I recommend that theBoard issue the following:ORDERA For the purpose of determing the duration of thecertification the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.B.Capitan Drilling Company, Inc., Odessa, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnion of Operating Engineers, AFL-CIO, Local 826, asthe exclusive collective-bargaining representative of theemployees in the following appropriate bargaining unit.All employees of the Employer working out of theEmployer's Odessa, Texas, facility, including em-ployees working on rigs in the following Texas Coun-ties:Andrews, Loving, Ector, Glasscock, Reeves,Crane, Culberson, Winkler, Midland, Sterling, Ward,Upton, Reagan, Irion, Tom Green, Pecos, Crockett,Schleicher, and Sutton; and Roosevelt, Lea andEddy Counties in New Mexico, including truckdrivers, helpers and yardmen at Employer's Odessa,Texas, yard, and excluding office clerical employees,drillers, shop foremen, truck foremen, guards and su-pervisors as defined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent employees as an exclusive col-lective-bargaining representative2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with Interna-tionalUnion of Operating Engineers, AFL-CIO, Local826, as the exclusive representative of the employees inthe appropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, and embody in a signed agreement any un-derstanding reached(b)Post at its Odessa, Texas, office, and at each of itsrigs in the described counties, copies of the attachednoticemarked "Appendix "', Copies of said notice, onforms provided by the Regional Director for Region 16,after being duly signed by an authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.7sThe purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided bylaw SeeMar-Jac Poultry Company,Inc,136 NLRB 785,Commerce Company d/bla Lamar Hotel,140NLRB 226, 229, enfd 328 F 2d 600 (C A5),BurnettConstructionCompany,149 NLRB 1419, 1421, enfd 350 F 2d 57 (C A 10)H In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 16, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our em-ployees that:WE WILL NOTrefuse to bargain collectively withInternationalUnionofOperatingEngineers,AFL-CIO, LocalNo. 826, as the exclusive bargain-ing representative of all the following employees:All our employees working out of Odessa,Texas, in-cluding employees working on rigs in the followingTexas CountiesAndrews, Loving, Ector,Glass-cock,Reeves, Crane,Culberson,Winkler, Midland,Sterling,Ward,Upton,Reagan, Irion, Tom Green,Pecos,Crockett,Schleicher,andSutton;andRoosevelt,Lea and Eddy Counties in New Mexico,including truck drivers,helpers and yardmen at theOdessa yard,and excluding office clerical em-ployees,drillers,shop foremen,truck foremen,guards and supervisors as defined in the Act.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of their rights under the Act.WE WILLbargain collectively with the Union asthe exclusive representative of these employees and,if an understanding is reached, we will sign a contractwith the Union.CAPITAN DRILLING COM-PANY, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 8A24 FederalOffice Building, 819 Taylor Street, Fort Worth, Texas76102, Telephone 334-2921.